Case 2:19-cv-05597-FMO-MRW Document 13 Filed 09/16/19 Page 1 of 4 Page ID #:131




                                  UNITED STATES DISTRICT COURT
                      Central District of California(Western Division-Los
                                                                              Angeles
                                                                                                ~~ ~ 6 2~~g

  CRAIG CUNNINGHAM,Pro-se
       Plaintiff      )
                                                    iiViL t~iiI~Pv ivy.: 2.14-~u-X5597-FL10-'i~II2~V
  V.


  TECHNOLOGIC USA,INC.,

           l~n{anr~nn~5.
                J"




                            Plaintiff's Su~nlemental Notice Regarding Service

 1. The Plaintiff hereby includes an affidavit from a
                                                      secon    d process server as a showing of due
       diligience regarding service and attempts at various addre
                                                                  sses for the Defendant Technologic
   (See Ex A).

 2. I hired another process server to conduct attempts
                                                       at I09 E      I7~~ Streef, ste 5039 Cheyenne,
       WY 82001 and 1621 Central Ave., Cheyenne, WY upon
                                                         Rose Garcia,former registered
       agent.

Respectfully submitted, 9/11/2019

        ~"~                          ~'
                                   ~"

                           ~,,•   __
    rai      n~ngt~a'~n
   Piaintit~; ~


Mailing address:
3000 Custer Road, ste 270-206,Plano, Tx 75075,615-348-
                                                              1977
Case 2:19-cv-05597-FMO-MRW Document 13 Filed 09/16/19 Page 2 of 4 Page ID #:132




                                          UNITED STATES DISTRICT COURT
                         t:.'er~~t~ai 17~st~tet o~ La~i~orn~~ f~ester~ Divi
                                                                            sion-Las A~ge~esj



  CRAIG CUNNINGHAM,Pro-se
                                                           )
            ~icxiiYtlJ

                                                         CIVIL ACTION NO.:2:19-cv-05597-FMO-MR
 v.                                                                                             W

 TECHNOLOGIC USA,INC.,

        Defendants.



                                       plaintiff's Certificate of Service

 I hereby certify a true copy ofthe foregoing
                                              was mailed to the last known address of the
 ants on 9/11/2019 via LISPS first class mail                                             defend-



             ~      ~,             ~~

                      .~?-,~'
      rat         n~n~( n
   Plainilff
Craig Cunningham, 3000 Custer Road,
                                    ste 270-206            Plano, Tx 75075 615-348-1977
Case 2:19-cv-05597-FMO-MRW Document 13 Filed 09/16/19 Page 3 of 4 Page ID #:133
                                                                                                                    ~"


    ~ STA,TE OF CALIFORNIA                                                      COUNTY OF CENTRAL DISTRICT
                                                                                                   [N THE C~'L,!~"I~RAL 1)lS"1'RIC1
    Craig Cunningham
       f'Iai~rlill.
      - ~'.S'-
   'l'echn~IQgic USA Inc and John/Jane Does 1-S
        Delc~~rdonr.
                                                                        C'ivii Action No: 2:14-c~-05597-F'1110(11ftW`x}
                    tiO'~-SERI'[E'F: RF7'L~R~'Y FOR 7'b:CH!OI.
                                                               n(:IC L'SA !NC ~IYU JOH\llA\E Dnk;.S I-5

   1. Grc,~rY ~ood~vinc, being tirst duly sworn u~~n
                                                               my osth d~>cs hereby deposr and say th,~l [ arr~ a persc~n
   [lac ago ~~f~ maji~ri~}° and f im not a pang to tlr~ fc~r~e~                                                           ahn~~~
                                                                oin~ nctioo or i1~i~ c an interest therein.


                 f Wt'1S [Iti.ABL~ ~~O SER~'~ TECIIN(1LQGIC
                                                                        L'SA 1"~iC ,~~tiDJOI#V/JAiVE DOES 9-STliE
                 St.'~t:'1~t74"S -ir~'D C'0,19PL:aT1"T FC1k TFtE F011f
                                                                       1~VINfi kfASni~tS):
                 Not Served: 7J1 1/?(11 y -x:3(1 00 !'19
                 Server Comments: (No A~~nt~lvu Oftice)I09
                                                                 L 17th St 5tr ~9:~9, Che~~ciit~e, WYl~R71IVG t+2(X}I
                                    (No.~g~nt~l~'onffice11C~2i t'cntE-a1 f1,ve, C`hey
                                                                                       enne,~'YOMI~G 82tK)1
                                     Rose Garcf~ (011ie '=4. Tan~gcr) reports that Techno
                                                                                          logic l.~S~, l»c has nc~t been
                                     a~~ aclivc company ince x',016. This company rs
                                                                                        naw arrhiv~cl.
                                    (5Oyo.H,l',5' .170fhs,black hair)
                                                                                                             ~.


                                                                                     rrc~*c~   d



  5ub,cri~rod and a'w~~rn to bcJi~ri me b}° Gre~ur
                                                   y~ G~k~dwinc U'


                                ~r.~.rr~r~.r
                      MAFtiSS~ MtU3!`1A - #d~TA~iY Pi,18L~C

                      J Y ~j ~:                              .~t€3.E G~


                       t~9~ _..:,~r,=rr:~s3rgn Exr~ EEx As~rr~ 3 2621




                                                              1'r,ue (t,rtnfn~liam


                                                                                                                           i



                                                                                                                       :
                                                                                                                       i
                                                                                                                   ■ i ~~
                       Case 2:19-cv-05597-FMO-MRW Document 13 Filed 09/16/19 Page 4 of 4 Page ID #:134




            t';                       t ~
   V
                                  ,'~




                  1
                  ~6 ~          ~{ Tom ,


Q ~~J9~ZV,
          yp~~~ ~' +                  J ::




                                        h'
                            r

                                i,.




           1 ~ ~~ ~ ~ ,,
                                4.      i~~




  i,'t~




                  ~.

 91V591Z04069000 w

                       0
                       Q

                       LL
                       W

                                                         V~
                                                     ✓    a   ~                1



                                                                  a   v
                                                     V        v


     s
                                                          `
                                                          ~~ ~    ~           v \
                                                     ~
                                                     r    M ~-



                                                     ~        ~~J
. . . . . .: . . .

                                                                                        FEc~~v'J C~~:}R~
                                              l '"                        j          1 ~ ~ UVSIRIGT

                                                                                                             1
                                              "V
                                                                                            ~~               `


.E
.~          ~
            ~                           1                                      CENTIiAI- p
                                                                                          ISTRIC7   ~~' ~~       ~j
                                                                               ~„                       -~__
 ~~ ~~
U                               ~,
              o
,~                                            ~-
